Citation Nr: 1201402	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for degenerative osteoarthritis (OA) of the right elbow.

2.  Entitlement to service connection for degenerative OA of the right elbow.

3.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served in the United States Army Reserves, with active duty for training (ACDUTRA) from October 1976 to February 1977.  The Veteran also served on active duty from December 2003 to February 2005, with service in Kuwait from February 2004 to February 2005.  The Veteran is the recipient of the Armed Forces Reserve Medal with M Device, the Army Commendation Medal, the Army Achievement medal, the National Service Defense Medal, the Global War on Terrorism Expeditionary Medal and the Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, continued the denial of the Veteran's claim of entitlement to service connection for degenerative OA for the right elbow and continued the noncompensable disability rating for left ear hearing loss.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his December 2008 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

With regard to the Veteran's petition to reopen his claim for degenerative OA of the right elbow, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.

The issues of entitlement to service connection for degenerative OA of the right elbow (on the merits) and entitlement to a compensable disability rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2007, denied entitlement to service connection for degenerative OA of the right elbow.

2.  The additional evidence associated with the Veteran's VA claims file since the June 2007 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative OA of the right elbow.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied entitlement to service connection for degenerative OA of the right elbow, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for degenerative OA of the right elbow.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for degenerative OA of the right elbow has been reopened, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The Veteran asserts that he has submitted new evidence sufficient to reopen his previously denied claim of entitlement to service connection for degenerative OA of the right elbow.  The Board concurs.

Relevant Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).


An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Analysis

Though it is unclear why the RO treated the Veteran's November 2007 communication as a new claim [this communication was received within one year of the June 2007 rating decision, which originally denied the claim of entitlement to service connection for degenerative OA of the right elbow], the Board will proceed to address this issue as one for new and material evidence.

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for degenerative OA of the right elbow.  The RO's June 2007 rating decision denied the Veteran's claim of entitlement to service connection for degenerative OA of the right elbow.  At that time, the evidence of record consisted of: a VA Form 21-4138, Statement in Support of Claim, received on May 23, 2007, with a copy of DA Form 2173 (statement of medical examination and duty status) dated May, 2, 1986, for abrasion for the right leg and medical records dated May 2, 1986, and May 13, 1986; April 2007 VA joints compensation examination report; service treatment records from examination of April 28, 1976 through March 9, 2006, including DA Form 2173 (statement of medical examination and duty status) dated May 29, 1986, September 22, 1994, and December 27, 2004; and Department of the Army Reserve Command Order 162-005, dated September 22, 1994.

The June 2007 rating decision found that the Veteran's right elbow condition was not incurred during a period of active military service.  The RO noted that while the September 22, 1994 service treatment record reported that the Veteran suffered from right elbow trauma, a suspected chip fracture, this form did not indicate that the Veteran was on active duty or ACDUTRA at the time of the injury.  The VA Joints examination conducted in April 2007, revealed x-ray evidence of degenerative OA of the right elbow.  The RO found that the Veteran's right elbow condition existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  See Rating Decision, June 25, 2007.

Objective evidence has been added to the record since the June 2007 denial, including VA treatment records, statements of the Veteran and additional argument by the Veteran's representative.  This newly associated evidence reveals that the Veteran was, in fact, performing duties associated with a period of ACDUTRA when he injured his right elbow.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for degenerative OA of the right elbow is reopened, and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claim.  


ORDER

The application to reopen the claim of entitlement to service connection for degenerative OA of the right elbow is granted and, to that extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for degenerative OA of the right elbow and entitlement to a compensable disability rating for left ear hearing loss.

Generally

The Veteran submitted two personal statements to VA, received in March 2008 and August 2008, which were written in Spanish.  On remand, the RO is requested to translate these documents.  See Veteran's Personal Statements, March 4, 2008 and August 5, 2008.  These translations should be associated with the Veteran's claims file.


It also appears that the RO attempted to contact the Social Security Administration (SSA) to determine whether the Veteran was in receipt of benefits.  It is unclear whether the SSA responded to this request.  As such, the RO should again contact SSA to obtain any available records for the Veteran.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  Any response received from SSA should be associated with the Veteran's claims file.

Degenerative OA of the Right Elbow

As noted above, the Veteran's claim of entitlement to service connection for degenerative OA of the right elbow has been reopened.  As such, the Board may review all the evidence of record.  In doing so, the Board notes that in September 1994, the Veteran was seen with complaints of significant right elbow pain.  He was diagnosed with right elbow trauma, specifically a suspected chip fracture.  The Veteran reported that he was operating a bulldozer when he hit the right handle bar located on the upper right side of the operator's seat.  This occurred while the Veteran was attempting to mount the bulldozer on a 40-ton flat bed truck and the bulldozer slipped on its side as the area was wet.  See DA Form 2173, September 22, 1994.

Also associated with the Veteran's service personnel records, is a Department of the Army Reserve Command Order, which informed the Veteran that he was to report for active duty training for a period of 15 days, beginning on September 12, 1994.  See Department of the Army Reserve Command Order 162-005, September 22, 1994.  Thus, it is clear that the Veteran was on ACDUTRA at the time he injured his right elbow.  Additional treatment records dated in March 2000, indicated that the Veteran was diagnosed with OA of the right elbow, "most probably posttraumatic."  See Centro de Servicios Medicos de Levittown Inc., March 14, 2000.

Following his VA joints examination in April 2007, the Veteran was diagnosed with degenerative OA of the right elbow and small bony exostosis radial metaphysic.  The VA examiner noted that the right elbow degenerative joint disease was secondary to elbow fracture, but stated that no opinion was requested.  See VA Joints Examination Report, April 24, 2007.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, there is evidence that the Veteran sustained an injury to his right elbow during ACDUTRA in 1994, and he has a current diagnosis of degenerative OA of the right elbow.  As the April 2007 VA joints examination was unclear as to whether it was at least as likely as not that the Veteran's current right elbow condition is the result of his in-service injury, a new VA examination must be performed to determine the nature and etiology of the Veteran's current disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) [when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.]

Left Ear Hearing Loss

It does not appear that the Veteran has been provided with appropriate notice of VA's duties to notify and assist him with respect to his claim for a compensable disability rating for left ear hearing loss.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Court also held that, to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must satisfy the four part test set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  The Veteran has not been provided with notice compliant with Vazquez-Flores III.  

The Veteran has consistently maintained that his left ear hearing loss is more severe than presently contemplated by his noncompensable disability rating.  See Appellant's Brief, December 16, 2011.  Review of the claims file reveals that the most recent VA audiological examination was conducted in October 2009.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  As such, the Veteran must be afforded a new VA audiological examination to determine the present level of his left ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to translate the documents in the Veteran's VA claims file dated March 4, 2008 and August 5, 2008.  These translations should then be associated with the VA claims file.

2.  The RO/AMC is requested to contact the SSA to determine if the Veteran is in receipt of disability benefits, and if so, obtain any available records associated with this award.  Any response received from SSA should be associated with the Veteran's VA claims file.

3.  The RO/AMC is requested to provide the Veteran with notice compliant with Vazquez-Flores III with respect to his increased rating claim for left ear hearing loss.  Specifically, this notice should include notifying the Veteran that: 1) to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent, based on the nature of the symptoms of his left ear hearing loss, its severity and duration, and its impact upon employment, and 3) provide examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the Veteran that to substantiate such a claim, he should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of his left ear hearing loss and the effect that worsening has on his employment.  

4.  After all of the aforementioned directives have been accomplished, the RO/AMC is requested to schedule the Veteran for a new VA joints examination, with an appropriate expert.  The VA examiner must thoroughly review the Veteran's VA claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  The VA examiner is requested to address the nature and etiology of the Veteran's current right elbow disability.  Specifically, the VA examiner is requested to address the following:

(a)  State all diagnoses associated with the Veteran's right elbow.

(b)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed right elbow disability is the result of a disease or injury in military service.  The VA examiner is requested to address the Veteran's September 1994 right elbow injury.


(c)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  The RO/AMC is also requested to schedule the Veteran for a VA audiological examination with an appropriate expert, to determine the current level of severity of the Veteran's left ear hearing loss.  The report of examination should include a complete depiction of the current state of the Veteran's disability, including fully describing any functional effects caused by his left ear hearing loss disability. 

6.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


